sated nae ee

  

Case 1:13-cr-00317-GBD Document 34 Filed 09/23/20 Page 1 1 ot i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 

 

 

 

-against-

ORDER

EMMANUEL ALCINDOR,
13 Crim. 317 (GBD)
Defendant.

GEORGE B. DANIELS, United States District Judge:

IT IS HEREBY ORDERED THAT, for the reasons stated on the record on September 23, 2020

>

the conditions of supervised release should be modified as follows:

Defendant shall be placed on Home Detention, monitored by GPS location
monitoring technology. Defendant will be restricted to his residence at all times except
for employment, substance abuse treatment, mental health treatment, court

appearances, or other activities as preapproved by the U.S. Probation Officer.

Dated: New York, New York
September 23 2020

 

SO ORDERED.

fisugs Bb Dojurh

Gf B. DANIELS
ed GB. District Judge

 

 
